DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al. (2013/0065436).
With regard to claim 1, Hirabayashi teaches, as shown in figure 1: “A terminal metal fitting T locked in a terminal housing chamber 31 by using a lock projection 34 provided in a housing 30, the lock projection 34 extending obliquely into the terminal housing chamber 31, the terminal metal fitting T comprising: a tubular box portion 10 receiving a counterpart terminal through an insertion opening; 

a terminal spring 24 extending from an inner wall surface 21 of the box portion 10 in an extending direction (left-to-right direction in figure 1), a pressing end 27 of the terminal spring 24 being configured to press and contact the counterpart terminal, the pressing end 27 of the terminal spring 24 being a free-end, the insertion opening being disposed closer to, in the extending direction, the pressing end 27 of the terminal spring 24 than to an opposite end 28, in the extending direction, of the terminal spring 24, the opposite end 28 of the terminal spring 24 being opposite to the pressing end 27 in the extending direction; 
and a supporting point portion 21 which is a cut portion around the lock hole and wherein the cut portion is erected obliquely inside of the box portion 10 to have a cantilevered-shape extending frontwardly, the supporting point portion 21 serving as a supporting point upon the terminal spring 24 pressing and contacting to the counterpart terminal, wherein the supporting point portion 21 defines a frontward area vacated by erecting the cut portion, and a portion of the lock projection 34 is located inside the frontward area upon the lock projection being received into the lock hole, wherein the supporting point portion 21 at least partially overlaps, in an overlapping direction (up-and-down direction in figure 1), a portion of the lock projection 34 extending through the lock hole, wherein the overlapping direction is perpendicular to the extending direction and parallel to a direction in which the terminal spring 24 presses and contacts the counterpart terminal, Reply to Office Action dated September 4, 2020 wherein the terminal spring 24 extends to stride the lock hole and is located to not contact the lock projection 34 received through the lock hole when the terminal spring 24 is in a non-deformed state (shown in figure 1), and wherein the 

With regard to claim 3, Hirabayashi teaches: “the terminal metal fitting according to Claim 1”, as shown above.
	Hirabayashi also teaches, as shown in figure 1: “An engagement structure of a terminal metal fitting T and a housing 30, the engagement structure comprising… and the housing 30 having a terminal housing chamber 31 to receive the terminal metal fitting T and a lock projection 34 to lock the terminal metal fitting T in the terminal housing chamber 31”.

With regard to claim 4, Hirabayashi teaches: “The terminal metal fitting according to Claim 1”, as shown above.
Hirabayashi also teaches, as shown in figure 1: “wherein the opposite end 28 of the terminal spring 24 is disposed at a same position, in the extending direction, as a position at which a part of the supporting point portion 21 is also disposed”.

With regard to claim 5, Hirabayashi teaches: “The terminal metal fitting according to Claim 1”, as shown above.
Hirabayashi also teaches, as shown in figure 1: “wherein the supporting point portion 21 is located closer to the opposite end 28 of the terminal spring 24 than to the pressing end 27 of the terminal spring 24, and wherein the opposite end 28 contacts the inner wall surface (upper surface of 21 in figure 1) of the box portion 10”.
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive.  Applicant argues with respect to claim 1 that the cited reference Hirabayashi does not teach the claimed supporting point portion and lock projection.  The Examiner respectfully disagrees, since the lock projection is received in an area vacated by the supporting point portion when it is cut and bent upwards.  In Hirabayashi figure 1, it is clear that if the supporting point portion were not cut and bent to form the supporting point portion, but instead remained flush with the base 23, the lock projection would, in fact, hit it as it pushed towards the interior of the box portion.  Therefore, Hirabayashi still reads on the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 9, 2021